DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 01/10/2020, are acknowledged.  
Claims 1-17 are pending in this action.  Claims 4, 8, 13 have been amended.  Claims 1-17 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2018/095404, filed July 12, 2018, which claims benefit of provisional U.S. Application No. 62/532,266, filed July 13, 2017.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The specification comprises multiple acronyms without proper definition (e.g., Pages 1-3, 5, 8, 9).  The acronym should be given once in parentheses after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The specification comprises typographic errors, e.g., “Propylene Glycol”, “Cyclodextrin” (Page 6) that needs to be corrected to “propylene glycol”, “cyclodextrin”.  Appropriate correction is required.  
The use of the trademarks/trade names has been noted in this application (Pages 7, 8, 11).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed on 01/10/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
In the information disclosure statement, the US Patent number 2015352038 should be corrected to 20150352038.  Clarification is required. 
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1-3, 6-7, 10-12, 14 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “comprising 0.01% to” that needs to be corrected to “comprising from 0.01% to”.  Similar is applied to claims 2, 3, 6, 7, 10-12.
Claim 3 comprises the typographic error “2% (w/v) ramelteon” that needs to be corrected to “2% (w/v) of ramelteon” (see claims 1, 2, 14).  Similar is applied to other constituents recited in claim 3, to claims 7 and 12.
Claim 3 comprises acronym “EDTA.2Na”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Similar is applied to claim 14 regarding the acronym “HP”.  The term “HP-beta-cyclodextrin” recited in claim 14 was interpreted as hydroxypropyl-beta cyclodextrin.
Claim 6 comprises the typographic error “wherein the said composition” that needs to be corrected to “wherein said composition” or as needed.  Similar is applied to claims 10-12, 14.
It is suggested that in claim 7 the boundaries of the claimed ranges should be identified by the units of measurements (see claims 6, 10).  Similar is applied to claim 11.  
Claim 14 comprises the typographic errors “excipients selected”, “lacotose” that needs to be corrected to “excipients are selected”, “lactose”, respectively, or as needed.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanoue et al., WO2012/099260 (cited in IDS; hereinafter referred to as Tanoue).

    PNG
    media_image1.png
    192
    303
    media_image1.png
    Greyscale
Tanoue teaches medical preparations comprising such medicament as ramelteon (shown on the right), i.e., a superior melatonin receptor agonist used for treatment sleep disorders (Para. 0007; 0012, 0040), wherein said preparations are formulated for sublingual (Para. 0007; 0040), or nasal (Para. 0086) administration to a mammal, e.g., human (Para. 0007; 0038), and wherein said preparations may include 0.3-50 wt% of said medicament, preferably 0.03-20 wt% (Para. 0011, 0043, 0049, 0055 as applied to claims 1, 2).  
Tanoue teaches that said preparations may be in form of a solution, a suspension, a spray (Para. 0007; 0008, 0034, 0037 as applied to claim 13); a tablet (Para. 0007; 0023-0025, 0034 as applied to claim 15) having disintegration time of not more than 30 sec, preferably not more than 15 min (Para. 0007 as applied to claim 16); or a film (Para. 0008, 0034, 0037 as applied to claim 17).
Tanoue teaches that said preparations may include: (i) 13-94 wt% of excipients such as microcrystalline cellulose, lactose, corn starch (Para. 0013); (ii)  up to 20 wt% of a solubilizer such as propylene glycol, cyclodextrins, e.g. hydroxypropyl-beta-cyclodextrin (Para. 0014, 0083);  (iii)  0.5-15 wt% of a disintegrate such as croscarmellose sodium, crospovidone (Para. 0016, 0018);  (iv) a lubricant, e.g. magnesium stearate, sodium stearyl fumarate (Para. 0019, 0042; Examples as applied to claim 14); and also may include (v) 0.5-20 wt% of binders such as hydroxypropyl cellulose, hydroxypropyl methylcellulose, i.e., mucoadhesive polymers (see Bagan cited herein; Para. 0014 as applied to claim 17).
Tanoue provides examples (Para. 0082-0086) of sprays in form of suspensions comprising ramelteon (10 mg/ml), wherein said spray suspensions are filled in a spray device providing spray amount of 0.1 ml and delivering 1 mg of ramelteon (Para. 0082-0086 as applied to claims 5-11).  
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions, i.e., comprise ramelteon (i.e., a superior melatonin receptor agonist used for treatment sleep disorders) in combination with compounds as instantly claimed, can be in a form of tablets or sprays and are suitable for sublingual, or nasal administration to a mammal.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Tanoue to be used for treatment of insomnia.  One would do so with expectation of beneficial results, because Tanoue teaches orally rapidly disintegrating compositions that are suitable for treatment of sleeping disorders, promote medicament/ramelteon absorption from the oral mucosa by rapid disintegration after sublingual administration, and allow improving the medicament/ramelteon bioavailability. 
Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoue et al., WO2012/099260 (hereinafter referred to as Tanoue) in view of Merkus, US 6,007,834; Cupit et al., US 2012/0039954 (hereinafter referred to as Cupit), and Landrau et al., US 5,919,478.
The teachings by Tanoue are outlined above.  Tanoue does not teach the pharmaceutical liquid compositions/solutions comprising ramelteon in combination with compounds as claimed in claims 3 and/or 12.  Tanoue also does not teach the use of delivery system as disclose in claim 5. 

    PNG
    media_image2.png
    171
    276
    media_image2.png
    Greyscale
Merkus teaches pharmaceutical compositions/sprays for intranasal administration, wherein said compositions comprise melatonin (shown on the right), i.e., a full agonist of melatonin receptors 1 and 2 (see Wikipedia) in combination with pharmaceutically acceptable excipients, and provide a rapid absorption of melatonin and a high blood plasma melatonin concentration in a human adult, receiving an amount of melatonin in the range of 0.05-1 mg in a single intranasal administration (Abstract; Col. 3, Lns. 15-20; Examples).  To this end, Merkus teaches that said compositions may include melatonin in combination with (i) cyclodextrins such as sulfobutyl ether beta-cyclodextrin, hydroxypropyl-beta-cyclodextrin (Claims 17, 18, 22; Col. 3, Lns. 1-9);  (ii)  ethanol (Claim 27; Col. 2, Lns. 12-14);  (iii)  benzalkonium chloride sodium, EDTA, propylene glycol; (Claims 32-35; Col. 2, Lns. 12-14; Examples 1, 3).  Merkus also teaches that one can use the apparatus comprising a reservoir and means for expelling the pharmaceutical dose in the form of a spray, and wherein the means for expelling a dose comprises a metering pump (Claims 40-41; Col. 3, Lns. 52-67).
Cupit teaches methods of treating insomnia by administering to a patient in need thereof compositions comprising a dosage form comprising melatonin receptor agonists, e.g., ramelteon (Para. 0054, 0055) and such excipients as microcrystalline cellulose, lactose (Para. 0067), corn starch, hydroxypropyl methyl cellulose, hydroxypropyl cellulose, (Para. 0072), cross-linked polyvinyl pyrrolidone/crospovidon, etc. (Para. 0075).  Cupit teaches that said compositions can be in a form of tablets, e.g., coated tablets suitable for oral, sublingual administration (Para. 0079).  Cupit specifically teaches that one can use glycerin/glycerol monooleate in said compositions for providing an immediate burst of drug substance shortly after ingestion to induce rapid onset of sleep (Para. 0071).  
Landrau teaches the use of glycerol monooleate as a therapeutically acceptable permeation enhancer of the drug delivery through the mucosa (Col. 9, Lns. 23-37, 49-53).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try compounds as taught by Merkus, Landrau and Cupit preparing compositions as taught Tanoue.  One would do so with expectation of beneficial results, because cited prior art teaches compositions for delivering melatonin receptor agonists that absorb rapidly after administering through the mucosa (Merkus, Cupit) and also teaches compounds that can be used for enhancing a drug delivery though the mucosa (Landrau, Cupit).  With regard to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615